          Case 3:19-cv-00240-JM Document 22 Filed 01/06/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

HILARY DEEN GOODWIN                                                             PLAINTIFF
ADC #42042

V.                              CASE NO. 3:19-cv-240 JM

BENJAMIN BRISTOW, et al.                                                     DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 6th day of January, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
